Citation Nr: 0929707	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  05-27 766	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a spine disorder.

2.  Entitlement to service connection for a right arm 
disorder.

3.  Entitlement to service connection for a left upper 
extremity disorder, to include the wrist and hand.

4.  Entitlement to an initial compensable evaluation for a 
right elbow disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to March 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and Board remand.  

In an August 2005 substantive appeal, the Veteran raised the 
issue of entitlement to service connection for a right 
shoulder disorder.  This issue has not been developed for 
appellate review, and is therefore referred to the RO for 
appropriate disposition.

Also, in its April 2008 decision, the Board referred the 
Veteran's claim for service connection for pseudofollicularis 
barbae to the RO for appropriate action.  A review of the 
claims file does not reflect that the RO has either developed 
or adjudicated the Veteran's claim.  Accordingly, the claim 
for entitlement to service connection for pseudofollicularis 
barbae is again referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  A spine disorder, diagnosed as scoliosis, existed prior 
to the Veteran's entry into active duty service.

2.  The Veteran's pre-existing spine disorder did not 
permanently increase in severity during his active duty 
service.

3.  The medical evidence does not show that a spine disorder 
is related to his active duty service.

4.  The medical evidence does not show that a right arm 
disorder is related to his active duty service.

5.  The medical evidence of record demonstrates that the 
Veteran incurred a distal ulna fracture of the left upper 
extremity during active military service.

6.  Since the initial grant of service connection, the 
Veteran's right elbow disorder has been manifested by x-ray 
evidence of an enthesophyte resulting in painful motion of 
flexion to 110 and 140 degrees, extension to 0 and -5 
degrees, pronation to 80 degrees, and supination to 60 and 80 
degrees.  In addition, although there was ankylosis due to 
enthescopathy of the triceps which limits the ability to 
extend the right elbow joint, there is no evidence of 
ankylosis in terms of flexion of the joint, or favorable 
ankylosis between 90 and 70 degrees.


CONCLUSIONS OF LAW

1.  A spine disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1111, 1131, 
1153, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2008).

2.  A right arm disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  A distal ulna fracture of the left upper extremity was 
incurred in active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

4.  The criteria for an initial 10 percent evaluation for a 
right elbow disorder have been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5015, 5205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  
Upon receipt of a substantially complete application for 
benefits, VA must notify the Veteran of what information or 
evidence is needed in order to substantiate the claim, and it 
must assist the Veteran by making reasonable efforts to 
obtain the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 
38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

Prior to the initial adjudication of the Veteran's claims, 
the RO's letter dated in June 2004 advised the Veteran of the 
foregoing elements of the notice requirements.  Prior to a 
June 2009 readjudication of the Veteran's claims, a letter 
dated in March 2006 notified the Veteran of effective dates 
and the assignment of disability evaluations.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490 (2006); 
see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by the issuance of a 
fully compliant notification letter followed by a re-
adjudication of the claim).  Further, the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. 
Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. 
Nicholson, 487 F.3d. 881, 887 (Fed. Circ. 2007), rev'd on 
other grounds, Sanders v. Shinseki, 556 U.S. - (2009).

The duty to assist the Veteran has also been satisfied in 
this case.  The Veteran's service treatment records and VA 
medical treatment records have been obtained.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In addition, the Veteran was 
provided with two VA examinations with regard to his right 
elbow disorder, and he has not indicated that he found any of 
these examinations to be inadequate.  38 C.F.R. 
§ 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  In addition, the Board finds that the VA 
examinations obtained in this case are more than adequate, as 
they provided sufficient detail to rate the Veteran's 
service-connected right elbow disability.  

Although medical examinations were not provided with regard 
to the Veteran's claims for entitlement to service connection 
for a spine disorder, a right arm disorder, and a left upper 
extremity disorder, none were required in this case.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  With regard to 
the Veteran's claim for service connection for a spine 
disorder, an examination was not required because there is no 
indication that the Veteran's spine disorder was incurred in 
or aggravated by service.  With regard to the Veteran's claim 
for service connection for a right arm disorder, an 
examination was not warranted because there is no indication 
that the Veteran's right arm disorder is related to service.  
McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  
Pertaining to the Veteran's claim for service connection for 
a left upper extremity disorder, an examination was not 
required because the evidence of record is sufficient to 
grant this claim.  Accordingly, the Board finds that VA's 
duty to assist with respect to obtaining a VA examination or 
opinion regarding the issues on appeal has been met.  
38 C.F.R. § 3.159(c)(4).  Finally, there is no indication in 
the record that additional evidence relevant to the issues 
being decided herein is available and not part of the record.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

I.  Service Connection Claims

The Veteran contends that he is entitled to service 
connection for a spine disorder, a right arm disorder, and a 
left upper extremity disorder.  With regard to his spine 
disorder, in his August 2005 substantive appeal, the Veteran 
reported that he had treatment during service, but that he 
had no back pain for 15 years thereafter.  He contends that 
he now has back pain, and he believes his current back pain 
is related to service.  With regard to his right arm and left 
upper extremity disorders, the Veteran contends that he 
injured his right arm and left upper extremity during service 
after a motorcycle accident.

The Veteran's service treatment records and post-service 
treatment records reveal diagnoses of and treatment for a 
right elbow disorder.  However, service connection has 
already been granted for a right elbow disorder.  
Accordingly, the Board will not consider any of the evidence, 
whether during service or after service discharge, pertaining 
specifically to the Veteran's right elbow disorder in its 
analysis of the Veteran's separate claim for service 
connection for a right arm disorder.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection for certain chronic diseases, 
including arthritis, will be presumed if they are manifest to 
a compensable degree within the year after active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  Service connection may also be 
granted for any disease initially diagnosed after service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 
3 Vet. App. 503, 505 (1992).

In order to establish service connection for a claimed 
disorder, the following must be shown: (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

A.  Spine Disorder

The Veteran contends that service connection for a spine 
disorder is warranted.  In a June 2005 notice of 
disagreement, the Veteran argued that his time in service 
aggravated his pre-existing scoliosis.  In his August 2005 
substantive appeal, the Veteran reported that he had 
treatment for a spine disorder during service, but that he 
did not have back pain for 15 years after service discharge.  
In addition, he reported that he received treatment for his 
back disorder after a motorcycle accident.  He also stated 
that he currently has back pain, and that he believes that 
his current back pain is related to service.  In a May 2006 
statement, the Veteran reported that his back disorder began 
during service, and that he had treatment for 10 years.

The Veteran's service treatment records reflect that he had 
scoliosis of the spine upon entry into service.  A March 1970 
entrance examination reports that his spine was abnormal and 
reflects a diagnosis of scoliosis.  The Veteran denied 
symptoms of scoliosis at that time, and there was no limp 
noted.  In a report of medical history, completed at that 
time, the Veteran denied a history of back trouble.  In 
August 1970, the Veteran complained that his back hurt.  
Physical examination showed mild tenderness on the left 
paravertebral area.  A March 1971 treatment record reflects 
the Veteran's complaints of low back pain.  Physical 
examination revealed scoliosis, which was noted to be 
partially induced by the Veteran.  The remainder of the 
examination was negative.  An April 1971 treatment record 
notes the Veteran's complaints of a back injury and scalp 
laceration.  The Veteran reported that he ran into an air 
conditioner.  In January 1974, the Veteran complained of low 
back pain.  The treatment note indicates that the Veteran 
appeared to have right convex scoliosis, confirmed by x-ray.  
An April 1975 treatment note reflects the Veteran's 
complaints of pain in the lumbar area.  A March 1979 x-ray of 
the chest showed rather prominent dextro-scoliosis involving 
the lower thoracic upper lumbar spine.  

An October 1984 periodic examination reveals that the 
Veteran's spine was abnormal on examination, and a diagnosis 
of scoliosis of the dorso-lumbar spine (dextro-scoliosis) was 
made.  The scoliosis was also noted to be asymptomatic.  On a 
report of medical history, completed at that time, the 
Veteran denied recurrent back pain.  An October 1984 chest x-
ray revealed scoliosis of the thoracic spine, convexed to the 
right.  An April 1988 periodic examination also shows that 
the Veteran's spine was abnormal.  A diagnosis of scoliosis 
of the thoracic spine was made.  October 1989 treatment notes 
reflect the Veteran's complaints of mid-back pain, 
intermittent since the 1970's.  Physical examination showed 
tenderness in the lumbosacral area.  The diagnoses were 
scoliosis and musculoskeletal back pain.  Treatment records 
from November 1989 through December 1989 show that the 
Veteran underwent physical therapy for back pain, but 
reported little improvement.  A December 1989 retirement 
examination reveals that the Veteran's spine was abnormal.  A 
diagnosis of rotoscoliosis of the thoracic spine was made.  
On a report of medical history, completed at that time, the 
Veteran complained of recurrent back pain and noted a history 
of some chronic low back pain.

VA treatment records from November 2002 reveal that the 
Veteran underwent 
x-rays of the lumbosacral spine and the thoracic spine.  The 
x-ray of the lumbosacral spine showed no acute compression 
fracture or subluxation.  However, there were mild 
hypotrophic changes involving L3-L5 with minimal narrowing of 
the L5-S1 intervertebral disc space, posteriorly.  There was 
no evidence for spondylolysis or spondylolisthesis.  
Visualized pedicles and transverse process were preserved.  
The x-ray of the thoracic spine revealed dextrorotary 
scoliosis of the thoracolumbar spine centering around T11.  
There were hypertrophic changes of T5-T12.  The visualized 
pedicles were preserved, and no acute bony abnormalities were 
noted.

By statute, a veteran will be considered to have been in 
sound condition when examined, accepted, and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at entrance into service, or where clear and 
unmistakable evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by service.  38 
U.S.C.A. § 1111.  Only such conditions as are recorded in 
examination reports are to be considered as noted.  38 C.F.R. 
§ 3.304(b).  

In this case, the Veteran's 1970 service entrance examination 
report notes that he had scoliosis of the spine.  Since 
scoliosis was noted upon his enlistment examination, the 
presumption of soundness does not apply.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b) (only where a condition is 
recorded in an examination report is it presumed to pre-exist 
service).  

If a pre-existing disorder is noted upon entry into service, 
service connection may be granted based on aggravation during 
service of that disorder.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004).  A pre-existing injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  
Independent medical evidence is needed to support a finding 
that the pre-existing disorder increased in severity in 
service.  See Paulson v. Brown, 7 Vet. App. 466, 470-71 
(1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).


Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  However, aggravation 
of a pre-existing disorder may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).  See Falzone v. Brown, 8 Vet. App. 398, 402 (1995) 
(holding that the presumption of aggravation created by 
section 3.306 applies only if there is an increase in 
severity during service); Akins v. Derwinski, 1 Vet. App. 
228, 231 (1991).

Aggravation for purposes of entitlement to VA compensation 
benefits requires more than that a preexisting disorder 
become intermittently symptomatic during service; rather, 
there must be permanent advancement of the underlying 
pathology.  Aggravation is characterized by an increase in 
the severity of a disability during service, and a finding of 
aggravation is not appropriate in cases where the evidence 
specifically shows that the increase is due to the natural 
progress of the disease.  Furthermore, temporary or 
intermittent flare-ups of a preexisting disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, is worsened.  See Jensen v. Brown, 4 Vet. App. 304, 
306-07 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991); 
Verdon v. Brown, 8 Vet. App. 529, 536-7 (1996).

However, in this case, there is no evidence that the 
Veteran's pre-existing spine disorder underwent a permanent 
increase in severity during service.  38 U.S.C.A. § 1153; 38 
C.F.R. § 3.306(b).  Although the Veteran was repeatedly 
treated for back pain throughout his period of active 
military service and treatment records regularly reveal 
diagnoses of scoliosis, the symptoms that he complained about 
were temporary or intermittent flare-ups, and not a permanent 
aggravation of the disorder.  See Jensen, 4 Vet. App. at 306-
07; Hunt, 1 Vet. App. 292; Verdon, 8 Vet. App. at 536-7.  
This is shown by the initial complaints of back pain 
intermittently from August 1970 through April 1975, a 
complete lack of complaints of back pain for more than 14 
years during service from April 1975 through October 1989, an 
October 1984 periodic examination which reflects that the 
Veteran's scoliosis was asymptomatic, and October 1989 
treatment records noting that the Veteran's back pain was 
intermittent since the 1970's.  Most significantly, in his 
August 2005 substantive appeal, the Veteran reported that he 
had no back pain for 15 years after service discharge.  
Moreover, the post-service treatment records are completely 
silent as to any complaints of or treatment for scoliosis or 
a back disorder.  The first post-service medical evidence of 
scoliosis was in November 2002 x-rays.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) (holding that 
aggravation in service may be rebutted by the absence of 
medical treatment for the claimed condition for many years 
after service).  Accordingly, the medical evidence of record 
shows that the Veteran's preexisting scoliosis was not 
symptomatic for 15 years after separation from military 
service.  As such, the Board finds that the Veteran's 
preexisting scoliosis was not permanently aggravated by 
military service.

As scoliosis preexisted service and was not aggravated in 
service, service connection for scoliosis is not warranted.  
See 38 U.S.C.A. §§ 1153; 38 C.F.R. § 3.306; see also Browder 
v. Derwinski, 1 Vet. App. 204, 206-207 (1991).  

Direct service connection for a spine disorder is also not 
warranted.  The current medical evidence of record reveals 
lumbar spine degenerative changes and dextrorotary scoliosis 
of the thoracolumbar spine with degenerative changes.  
Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) 
(holding that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation).  In 
addition, the service treatment records reveal multiple 
complaints of and treatment for a back disorder in service.  
Hickson, 12 Vet. App. at 253 (holding that service connection 
requires medical, or in certain circumstances, lay evidence 
of in-service incurrence or aggravation of a disease or 
injury).  Aside from diagnoses of and treatment for 
scoliosis, the service treatment records show that the 
Veteran reported a back injury in April 1971 after he ran 
into an air conditioner.  Physical therapy treatment records 
from October 1989 reflect diagnoses of both scoliosis and 
musculoskeletal back pain.  

However, the evidence of record does not demonstrate a 
relationship between any currently diagnosed spine disorder 
and active service.  Hickson, 12 Vet. App. at 253 (holding 
that service connection requires medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability).  There is no medical evidence of record 
which relates the Veteran's current spine disorder to 
service.  In addition, in his August 2005 substantive appeal, 
the Veteran reported that he had no back pain for 15 years 
after service discharge.  Moreover, the first post-service 
evidence of a spine disorder was in November 2002, over 12 
years after the Veteran's discharge from service.  Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did 
not err in denying service connection when the veteran failed 
to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).  

The Board acknowledges the Veteran's statement in his August 
2005 substantive appeal that his current spine disorder is 
related to active duty service.  The Veteran's statements are 
competent evidence as to events and observations.  See, e.g., 
Layno v. Brown, 6 Vet. App. 465 (1994).  However, the 
statements are not competent evidence as to the etiology of 
the any current disorder.  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because the 
Veteran is not a physician, his statements are not competent 
evidence that his current spine disorder is related to 
service.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992) 
(holding that lay testimony is competent to establish pain or 
symptoms, but not establish a medical opinion).  Absent 
medical evidence that any spine disorder is related to active 
service, service connection is not warranted.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993) (noting that the question of 
whether a diagnosed disability is etiologically related to 
active service requires competent medical evidence).

In the absence of competent medical evidence that the 
Veteran's current spine disorder, to include scoliosis, was 
incurred in or aggravated by his military service, the 
preponderance of the evidence is against the Veteran's claim 
for service connection for a spine disorder.  As such, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



B.  Right Arm Disorder

The Veteran also contends that he is entitled to service 
connection for a right arm disorder.  In an August 2005 
substantive appeal, the Veteran stated that he injured his 
right arm during service after a motorcycle accident.

The Veteran's service treatment records are negative for any 
complaints of or treatment for a right arm disorder.  As 
previously discussed, the Veteran's service treatment records 
and post-service treatment records reflect complaints of and 
treatment for a right elbow disorder.  Specifically, a 
November 1975 x-ray of the right elbow reveals soft tissue 
swelling over the dorsal proximal ulna and an early olecranon 
spur.  The Veteran reported that he injured his right elbow 
when he fell on ice.  In addition, physical therapy treatment 
records from October 1989 through November 1989 reflect 
treatment for a right elbow injury secondary to a fall in 
1979, with a diagnosis of rule out degenerative joint disease 
of the right elbow.  Although there is evidence of a right 
elbow disorder during service, the Veteran's right elbow 
disorder is already service-connected.  Accordingly, the 
Board will not consider any of the service or post-service 
treatment records pertaining specifically to the Veteran's 
right elbow disorder.  The service treatment records are 
silent as to any complaints of or treatment for a right arm 
disorder separate from the service-connected right elbow 
disorder.

The only evidence of record which pertains to the Veteran's 
right arm, separate and apart from his service-connected 
right elbow disorder, is a September 2003 VA treatment record 
which reflects a diagnosis of right forearm muscle cramp.  
The treatment record notes the Veteran's complaints of right 
forearm pain which felt like cramping.  He reported the onset 
of pain during work while mopping the floor.  He noted that 
the pain started in the right wrist and radiated along the 
forearm, which was worse when making a fist or extending the 
forearm.  There was tenderness over the lateral side of the 
elbow and pain along the lateral side of the forearm.  He 
denied a history of right forearm trauma.  Physical 
examination revealed no abnormal findings.  There was no 
deformity, no swelling, no redness, and no tenderness of the 
right forearm, wrist, and elbow joints.  There was normal 
range of motion, and a neurovascular examination of the right 
upper extremity was normal.  The diagnosis was right forearm 
muscle cramp.

The Board finds that the evidence of record does not support 
a finding of service connection for a right arm disorder.  A 
current diagnosis of right forearm muscle cramp is of record.  
Degmetich, 104 F.3d at 1333 (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  Although there is evidence of a 
right elbow injury during service, the Veteran's service 
treatment records are completely silent as to any separate 
right arm disorder during service.  Hickson, 12 Vet. App. at 
253 (holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  The Board 
acknowledges the Veteran's statement in his August 2005 
substantive appeal that he injured his right arm during a 
motorcycle accident in service.  However, the Veteran's 
service treatment records only reflect complaints of left 
hand pain and thigh abrasions following a motorcycle accident 
in service.  The treatment records do not indicate a right 
arm injury at that time.  There is no other evidence in the 
Veteran's service treatment records that he injured his right 
arm in service.  Although there is evidence that the Veteran 
injured his right elbow in service, as previously discussed, 
a right elbow disorder is already service-connected.  The 
Board finds that the objective medical records, created 
contemporaneously with service, but prior to the filing of a 
claim for compensation benefits with VA, are far more 
probative and reliable than the Veteran's statements.

In addition, the evidence of record does not demonstrate a 
relationship between any currently diagnosed right arm 
disorder and active service.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability).  There are no medical opinions of 
record relating the Veteran's right arm disorder to service.  
In addition, the September 2003 VA treatment record which 
reflects a diagnosis of right forearm muscle cramp reveals 
that the Veteran reported the onset of right arm pain during 
work while mopping the floor.  The Veteran denied a history 
of right arm trauma.  Moreover, the first evidence of record 
of right arm symptomatology was in 2003, over 13 years after 
service discharge.  Mense, 1 Vet. App. at 356 (holding that 
VA did not err in denying service connection when the veteran 
failed to provide evidence which demonstrated continuity of 
symptomatology, and failed to account for the lengthy time 
period for which there is no clinical documentation of 
disorder).

The Veteran can provide competent evidence about what he 
experienced; for example, his statements are competent 
evidence as to what symptoms he experienced.  See, e.g., 
Layno, 6 Vet. App. 465.  However, the Veteran does not 
contend, and the evidence does not show, that his right arm 
symptomatology began in service or has continued since 
service discharge.  Although the Veteran contends that his 
right arm disorder is related to service, his statements are 
not competent evidence as to the etiology of his current 
right arm disorder.  Medical diagnosis and causation involve 
questions that are beyond the range of common experience and 
common knowledge and require the special knowledge and 
experience of a trained physician.  Because the Veteran is 
not a physician, his statements are not competent evidence 
that his right arm disorder is related to service.  Espiritu, 
2 Vet. App. at 495 (holding that lay testimony is competent 
to establish pain or symptoms, but not establish a medical 
opinion).  Absent any medical evidence that that the 
Veteran's right arm disorder is related to active service, 
service connection is not warranted.  Grottveit, 5 Vet. App. 
at 93 (noting that the question of whether a diagnosed 
disability is etiologically related to service requires 
competent medical evidence).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the Veteran's claim, the doctrine is not 
for application.  Gilbert, 1 Vet. App. 49.

C.  Left Upper Extremity Disorder

The Veteran is seeking service connection a left upper 
extremity disorder.  He contends that he injured his left 
upper extremity during an inservice motorcycle accident.  In 
a June 2005 notice of disagreement, the Veteran reported that 
he was placed in a hospital after a motorcycle accident, and 
that his left hand was bandaged and bound for more than two 
weeks.  In an August 2005 substantive appeal, the Veteran 
stated that he had treatment for a left upper extremity 
disorder during service after a motorcycle accident.


Although the service treatment records reflect complaints of 
left hand pain in service, there is no medical evidence of 
record that the Veteran currently has a left hand disorder.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see 
also McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding 
that there is a current disability for VA purposes when a 
claimant has a disability at the time a claim is filed or 
during the pendency of that claim).  

The Veteran's service treatment records reflect complaints of 
and treatment for a left upper extremity disorder during 
service.  In April 1971, the Veteran complained of a left 
hand injury, noting that he was involved in a "cycle 
accident on post."  Examination revealed left hand pain and 
abrasions, but an x-ray of the left hand showed no fractures 
or other abnormalities.  In May 1972, the Veteran reported 
that he fell on his left wrist.  Physical examination showed 
normal range of motion, and slight tenderness on the ulnar 
side of the volar surface.  Pulses and sensation were noted 
to be okay, and there was no palpable fracture.  The 
diagnosis was soft tissue injury, rule out fracture.  Another 
May 1972 treatment record shows a diagnosis of non-displaced 
fracture of the left distal ulna.  Treatment included a short 
arm cast for six weeks.  The Veteran was placed on limited 
duty for approximately two weeks due to a fractured left arm.  
A June 1972 treatment record reflects that the Veteran 
wrecked his cast and was provided with another short arm 
cast.  

The Board finds that the evidence of record supports service 
connection for a left upper extremity disorder.  The 
Veteran's service treatment records reflect that he incurred 
a non-displaced fracture of the left distal ulna during 
service.  Treatment for the left distal ulna fracture 
included a short arm cast for six weeks and limited duty.  As 
the evidence reflects that the Veteran incurred a fracture of 
his left upper extremity during service, service connection 
for a non-displaced fracture of the left distal ulna is 
warranted.  Gilbert, 1 Vet. App. 53-56.

II.  Increased Rating Claim

The Veteran contends that he is entitled to an initial 
compensable evaluation for his service-connected right elbow 
disorder.  In a June 2005 notice of disagreement, the Veteran 
complained of right hand tingling and numbness, extending to 
the fingertips.  He also noted that his right elbow locked up 
at times.  In an August 2005 substantive appeal, the Veteran 
reported right elbow tenderness, and indicated that he could 
not lift his arm after working for only a few hours.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2008).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2008).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).  Pertinent regulations do not 
require that all cases show all findings specified by the 
Schedule, but that findings sufficient to identify the 
disease and the resulting disability and above all, 
coordination of the rating with impairment of function, will 
be expected in all cases.  38 C.F.R. § 4.21 (2008); see also 
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In considering the severity of a disability, it is essential 
to trace the medical history of the Veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2008).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the Veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the Veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, this rule does not apply here, because the current 
appeal is based on the assignment of the initial rating for 
the disability at issue, following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Id.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time.  Id.

In a May 2005 rating decision, the RO granted service 
connection for a right elbow disorder and assigned thereto an 
initial noncompensable evaluation, effective May 3, 2004, 
under Diagnostic Code 5205.  The Veteran subsequently filed a 
timely appeal of this decision seeking a higher initial 
disability rating.  

The Veteran's service treatment records reveal complaints of 
and treatment for a right elbow disorder.  A November 1975 x-
ray of the right elbow showed soft tissue swelling over the 
dorsal proximal ulna and an early olecranon spur.  Treatment 
records from October 1989 through November 1989 also reveal 
complaints of right elbow pain.  The treatment records note 
that the Veteran fell in 1979.  The diagnosis was rule out 
degenerative joint disease of the right elbow.  The Veteran 
underwent physical therapy.  A December 1989 retirement 
examination reveals that the Veteran's upper extremities were 
normal.  However, on a report of medical history, completed 
at that time, the Veteran reported swollen and painful 
joints, including the elbow.

VA treatment records from September 2000 through June 2005 
are negative for complaints of or treatment for a right elbow 
disorder.  

In March 2005, the Veteran underwent a VA examination.  The 
report notes the Veteran's complaints of right elbow pain 
with extension and bending of the elbow.  He noted that the 
pain was a five on a one to ten scale, and indicated that the 
pain increased with lifting.  The Veteran also reported 
weakness, stiffness, instability, and lack of endurance of 
the elbow.  He stated that his elbow disorder affected his 
daily activities because he was employed as a housekeeper, 
and his right elbow disorder affected his ability to pick up 
heavy objects.  The Veteran denied the use of an elbow brace 
or any other assistive devices.  He also denied dislocation, 
recurrent subluxation, and symptoms of inflammatory arthritis 
of the elbow joint.  Physical examination revealed tenderness 
to palpation and mild swelling.  There was full range of 
motion of the right elbow joint, with flexion from 0 degrees 
to 140 degrees with pain at 140 degrees, extension to 0 
degrees, supination to 80 degrees with pain, and pronation to 
80 degrees with pain.  X-ray of the right elbow showed a 
triceps tendon enthesophyte.  The diagnosis was right elbow 
bone spur with chronic sprain per x-ray, status post trauma.

The Veteran underwent another VA examination in October 2008.  
The report notes the Veteran's complaints of constant pain, 
noted to be a seven on a one to ten scale, weakness, 
stiffness, occasional swelling, and a sensation of locking 
and popping in the elbow.  He reported flare-ups about three 
times per month when the pain was a nine on a one to ten 
scale.  He stated that he took Advil during flare-ups.  He 
noted that his pain was aggravated by movement and wet 
weather and was alleviated by rest, Advil, and Icy-Hot.  He 
reported that he used an elbow brace, and denied any numbness 
or tingling in the arm, forearm, or hand.  The Veteran 
claimed that the pain went up into his shoulder, but the 
report indicates that the Veteran also had problems with his 
right shoulder.  The report reflects that the Veteran was 
left-handed, and that he worked in the housekeeping 
department of VA.  He noted that his right elbow caused 
problems mopping, which he did daily.  Physical examination 
revealed no obvious swelling, erythema, or effusion, and no 
evidence of bursitis.  Lateral epicondylitis was noted on 
palpation of the extensor tendon insertion.  Active range of 
motion showed flexion to 110 degrees, extension to -5 
degrees, pronation to 80 degrees, and supination to 60 
degrees.  Passive range of motion revealed flexion to 140 
degrees with pain, extension to -5 degrees, pronation to 80 
degrees, and supination to 60 degrees.  Muscle strength was 
intact at 5/5 in the bilateral upper extremities in all 
muscle groups.  Sensation was grossly intact to fine touch in 
the bilateral upper extremities.  The VA examiner reported 
that there was no further limitation in range of motion with 
repetitive activity due to weakness, instability, fatigue, or 
lack of coordination.  There was no evidence of muscle 
atrophy, and there were no skin changes on the forearm 
indicative of any disease of the elbow itself.  X-rays of the 
right elbow showed a triceps tendon enthesophyte in the 
olecranon process and enthesopathy in the lateral epicondyle 
at the insertion of the common tendon of the forearm extensor 
muscles consistent with lateral epicondylitis.  The examiner 
diagnosed "[r]ight elbow condition due to lateral 
epicondylitis and ankylosis due to triceps enthesopathy found 
on the x-ray."  The examiner noted that the x-ray did not 
show any osteoarthritis.  

In a January 2009 addendum to the October 2008 VA 
examination, the VA examiner explained that "[a]nkylosis 
means rigidity of the bones of the joints which could be due 
to inflammation of tendinous or muscular structures outside 
of the joint of the tissue itself" and that, "[i]n this 
case it is the enthesopathy of the triceps which limits his 
ability to completely extend the joint even passively, 
suggesting a mild ankylosis of the elbow joint, however does 
not mean that he has ankylosis in terms of flexion of the 
joint because flexion could be normalized passively."

The Veteran's current right elbow disorder is evaluated as 
noncompensable under 38 C.F.R. § 4.71a, Diagnostic Code 5205 
for ankylosis of the elbow.  As noted in the October 2008 VA 
examination, the Veteran is left-hand dominant; accordingly, 
his right arm is his minor arm.  See 38 C.F.R. § 4.69 (2008).  
Under Diagnostic Code 5205, a 30 percent evaluation is 
warranted for favorable ankylosis of the minor elbow at an 
angle between 90 degrees and 70 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5205.  A 40 percent evaluation is for 
application when there is intermediate ankylosis of the minor 
elbow at an angle of more than 90 degrees, or between 70 
degrees and 50 degrees.  Id.  A maximum 50 percent evaluation 
is warranted when there is unfavorable ankylosis of the minor 
elbow at an angle of less than 50 degrees or with complete 
loss of supination or pronation.  Id. 

Normal range of motion of the elbow is from 0 degrees to 145 
degrees, forearm pronation from 0 to 80 degrees, and forearm 
supination from 0 to 85 degrees.  38 C.F.R. § 4.71, Plate I.  
The March 2005 VA examiner found full range of motion of the 
right elbow with flexion to 140 degrees, extension to 0 
degrees, supination to 80 degrees, and pronation to 80 
degrees.  There was no indication of any ankylosis of the 
right elbow joint.  The October 2008 VA examiner found mild 
ankylosis of the right elbow joint due to enthesopathy of the 
triceps which limits the ability to extend the joint even 
passively.  However, the examiner noted that this did not 
indicate ankylosis in terms of flexion of the joint because 
flexion could be normalized passively.  The October 2008 VA 
examiner found active range of motion with flexion to 110 
degrees extension to -5 degrees, supination to 60 degrees, 
and pronation to 80 degrees.  There was passive range of 
motion with flexion to 140 degrees, extension to -5 degrees, 
supination to 60 degrees, and pronation to 80 degrees.  Thus, 
even though there is evidence of mild ankylosis of the right 
elbow, a compensable evaluation is not warranted under 
Diagnostic Code 5205, because there is no evidence of 
favorable ankylosis at an angle between 90 degrees and 70 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5205.  Indeed, 
the October 2008 VA examiner stated that there was no 
ankylosis in terms of flexion.  Also, the October 2008 range 
of motion studies reflect extension to -5 degrees.  Moreover, 
the evidence does not show intermediate ankylosis of the 
right elbow at an angle of more than 90 degrees or between 70 
degrees and 50 degrees or unfavorable ankylosis of the elbow 
at an angle of less than 50 degrees or with complete loss of 
supination or pronation.  Id.  Accordingly, an initial 
compensable evaluation is not warranted for a right elbow 
disorder under Diagnostic Code 5205.

An initial compensable evaluation under other potentially 
applicable diagnostic codes has been considered.  Schafrath 
v. Derwinski, 1 Vet. App. 589, 595 (1991).  For limitation of 
minor forearm flexion, 10, 20, 20, 30, and 40 percent 
evaluations are assigned for flexion limited to 100, 90, 70, 
55, or 45 degrees, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5206 (2008).  At the March 2005 and October 
2008 VA examinations, there was right forearm flexion to 140 
and 110 degrees.  Thus, Diagnostic Code 5206 does not provide 
for an initial compensable evaluation.  For limitation of 
minor forearm extension, 10, 10, 20, 20, 30, and 40 percent 
evaluations are assigned for extension limited to 45, 60, 75, 
90, 100, and 110 degrees, respectively.  38 C.F.R. § 4.71a, 
Diagnostic Code 5207 (2008).  The March 2005 and October 2008 
VA examinations reflect right forearm extension to 0 and -5 
degrees.  Therefore, Diagnostic Code 5207 also does not 
provide for an initial compensable evaluation.  

Additionally, the March 2005 and October 2008 VA examinations 
show that the Veteran's forearm flexion is not limited to 100 
degrees with extension limited to 45 degrees.  38 C.F.R. § 
4.71a, Diagnostic Code 5208 (2008).  Accordingly, an 
increased initial evaluation is not warranted under 
Diagnostic Code 5208.  Furthermore, the March 2005 and 
October 2008 VA examinations reflect full pronation, and 
supination to 60 or 80 degrees.  

As there is no evidence of limitation of supination to 30 
degrees or less, limitation of pronation, or loss of 
supination and pronation, an initial compensable evaluation 
is not warranted under Diagnostic Code 5213.  38 C.F.R. § 
4.71a, Diagnostic Code 5213 (2008).  Moreover, the evidence 
does not show right elbow flail joint, nonunion of the radius 
and ulna, or impairment of the ulna or radius.  38 C.F.R. § 
4.71a, Diagnostic Codes 5209-12 (2008).  Additionally, the 
evidence of record does not demonstrate right elbow 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2008).  

Although the Veteran complained of right hand tingling and 
numbness extending to the fingertips in his June 2005 notice 
of disagreement, he denied any numbness or tingling in the 
arm, forearm, and hand during the October 2008 VA 
examination.  Moreover, the October 2008 VA examination 
showed normal muscle strength, normal sensation to fine 
touch, and no other indication of a neurological component to 
the right elbow disorder.  Thus, a compensable evaluation is 
not warranted on this basis.  38 C.F.R. § 4.124a, Diagnostic 
Codes 8510-8719 (2008).  

The Board has also considered whether an initial compensable 
evaluation is warranted under Diagnostic Code 5015 based on 
the March 2005 and October 2008 VA examiners' findings of 
right elbow bone spurs.  Under Diagnostic Codes 5015 bone 
spurs are rated based on limitation of motion of the affected 
parts, as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5015.  Degenerative arthritis is rated 
on the basis of limitation of motion.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is warranted for each major joint 
affected by limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  For this purpose, the elbow is 
considered to be a major joint.  38 C.F.R. § 4.45 (2008).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, an evaluation of 10 percent 
is applied for each major joint affected by limitation of 
motion.  Accordingly, as limitation of flexion of the right 
elbow has been shown, confirmed by swelling and painful 
motion, a 10 percent evaluation is warranted.

Consideration has been given to whether there is any 
additional functional loss not contemplated in the currently 
assigned evaluation.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2008); see also DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  Factors involved in evaluating and rating 
disabilities of the joints include:  weakness; fatigability; 
lack of coordination; restricted or excess movement of the 
joint; or, pain on movement.  38 C.F.R. § 4.45 (2008).  The 
Veteran has complained of weakness, stiffness, instability, 
and lack of endurance.  In October 2008, he reported that he 
began using an elbow brace, and complained of right elbow 
pain flare-ups three times per month.  In addition, the 
Veteran reported that his elbow disorder affected his ability 
to pick up heavy objects while working as a housekeeper.  
However, the objective evidence of record reveals that the 
Veteran had 5/5 right elbow strength and no muscle atrophy.  
Moreover, the March 2005 VA examiner found full right elbow 
range of motion, and the October 2008 VA examiner found that 
the right elbow range of motion was slightly limited, but not 
enough to warrant a compensable evaluation.  In addition, the 
October 2008 VA examiner found no additional limitation of 
motion with repetitive use due to weakness, instability, 
fatigue, or lack of coordination.  An initial rating in 
excess of the 10 percent assigned herein is not warranted 
because the objective evidence of record shows no additional 
functional impairment, fatigability, incoordination, 
weakness, or pain of the right elbow.  38 C.F.R. §§ 4.40, 
4.45; see also Deluca, 8 Vet. App. at 206.

Generally, evaluating a disability using either the 
corresponding or analogous diagnostic codes contained in the 
Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2008).  
However, because the ratings are averages, it follows that an 
assigned rating may not completely account for each 
individual Veteran's circumstance, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by disability.  However, in 
exceptional cases where the rating is inadequate, it may be 
appropriate to assign an extraschedular rating.  38 C.F.R. 
§ 3.321(b) (2008).  The threshold factor for extraschedular 
consideration is a finding that the evidence before VA 
presents such an exceptional disability picture that the 
available schedular evaluations for that service-connected 
disability are inadequate.  Thun v. Peake, 22 Vet. App. 111, 
115 (2008); see also Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
veteran's service-connected disability with the established 
criteria found in the Schedule for that disability.  Thun, 22 
Vet. App. at 115.  If the criteria under the Schedule 
reasonably describe the Veteran's disability level and 
symptomatology, then the Veteran's disability picture is 
contemplated by the Schedule, and the assigned schedular 
evaluation is adequate, and no referral is required.  

The Board finds that the Veteran's disability picture is not 
so unusual or exceptional in nature as to render his 
disability rating for a right elbow disorder inadequate.  The 
Veteran's right elbow disorder is evaluated under 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5015, the criteria of which is 
found by the Board to specifically contemplate the Veteran's 
level of disability and symptomatology.  As noted above, the 
Veteran's right elbow disorder is manifested by x-ray 
evidence of an enthesophyte resulting in limitation of 
motion, confirmed by swelling and pain, of flexion to 110 and 
140 degrees, extension to 0 and -5 degrees, pronation to 80 
degrees, and supination to 60 and 80 degrees.  When comparing 
this disability picture with the symptoms contemplated by the 
Schedule, the Board finds that the Veteran's symptoms are 
more than adequately contemplated by the 10 percent rating 
assigned herein for his right elbow disorder.  A rating in 
excess of the currently assigned rating is provided for 
certain manifestations of a right elbow disorder, but the 
medical evidence reflects that those manifestations are not 
present in this case.  The criteria for a 10 percent rating 
for the Veteran's right elbow disorder more than reasonably 
describe the veteran's disability level and symptomatology 
and, therefore, the currently assigned schedular evaluation 
is adequate and no referral is required.  

Thus, based on the evidence of record, the Board finds that 
the Veteran's disability picture cannot be characterized as 
an exceptional case, so as to render the schedular 
evaluations inadequate.  The threshold determination for 
referral for extraschedular consideration was not met and, 
consequently, the Board finds that a referral for an 
extraschedular rating is not warranted.  Thun, 22 Vet. App. 
at 115.  

After review of the pertinent evidence of record, the Board 
finds that an initial evaluation in excess of 10 percent is 
not warranted at any time during the period pertinent to this 
appeal.  See 38 U.S.C.A. § 5110 (West 2002); see also 
Fenderson, 12 Vet. App. at 126.  Finally, in reaching this 
decision the Board considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the Veteran's claim, the doctrine is not for 
application.  Gilbert, 1 Vet. App. 49. 


ORDER

Service connection for a spine disorder is denied.

Service connection for a right arm disorder is denied.

Service connection for a distal ulna fracture of the left 
upper extremity is granted.

An initial rating of 10 percent, but no more, is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.  



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


